Case 3:21-cv-30042-KAR Document 1 Filed 04/09/21 Page 1 of 6

FILED
i, at PKS OFFICE

Pro Se 1 (Rev. 12/1 nt for a Civil Case

7971 Py 19: $5

ny STATES DISTRICT COURT
#.8. DISTRICT COURT for the
DISTRICT OF NASS

District of

Division

Case No.
(to be filled in by the Clerk's Office)

Zena Sky Lopez.

)

)

)

ntiff(s) )
(Write the full name of each plaintiff who is filing this complaint. ) Jury Trial: (check one) A ves []No

)

)

)

)

)

If the names of all the plaintiffs cannot fit in the space ahove,
please write “see attached” in the space and aitach an additional
page with the full list of names.)

-\V-

(Ylassachuselts
Depackment of Children anc}

Defendant(s) Fa (vv l| ‘

(Write the full name of each defendant who is being sued. If the

names of all the defendants cannot fit in the space above, please

write “see attached” in the space and attach an additional page
with the full list of names.)

COMPLAINT FOR A CIVIL CASE

i. The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if
needed.

Name ‘Zena- Sky Lo 9PeL

Street Address AA TVacnsm Cw oR een

City and County Seang 1 F\ e\ a

State and Zip Code (Yass owee yg , O1 OY
Telephone Number U (2- LY L- AY TS

E-mail Address JeENAS s 2\\€ gM cul. Com

B. The Defendant(s)
Provide the information below for each defendant named in the complaint, whether the defendant is an

individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (ifknown). Attach additional pages if needed.

Page 1 of 3
ney Case 3:21-cv-30042-KAR Document1 Filed 04/09/21 Page 2 of 6

Pro Se | (Rev. 12/16) Complaint for a Civil Case

Defendant No. 1

Name Depactmnent of Cnidren and Families

 

 

 

 

 

Job or Title (if known)

Street Address 600 Washiagton__street

City and County Rostc ran Sk i e C Ol Ke

State and Zip Code Massachusetts ,O21L)
Telephone Number

E-mail Address (if known) ~

 

Defendant No. 2

Name

 

Job or Title (if known)
Street Address

City and County
State and Zip Code

 

 

 

Telephone Number
E-mail Address (if krown)

 

Defendant No. 3

Name

 

Job or Title (if known)
Street Address

City and County
State and Zip Code

 

 

 

 

Telephone Number

 

E-mail Address (if known)

 

Defendant No. 4
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code

 

 

 

 

Telephone Number
E-mail Address (if known)

 

Page 2 of 5
Case 3:21-cv-30042-KAR Document1 Filed 04/09/21 Page 3 of 6

Pro Se | (Rev. 12/16) Complaint for a Civil Case

U.

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.
What ae basis for federal court jurisdiction? (check all that apply)

F

ederal question CJ Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

-See attached

B. If the Basis for Jurisdiction Is Diversity of Citizenship

 

1. The Plaintiff(s)

a. If the plaintiff is an individual
The plaintiff, (name) , 18 a citizen of the
State of (name)

 

 

b. If the plaintiff is a corporation
The plaintiff, (name) , Is incorporated

 

under the laws of the State of (name) :

 

and has its principal place of business in the State of (name)

 

(if more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

2. The Defendant(s)

 

 

a. If the defendant is an individual
The defendant, (name) , is a citizen of
the State of (name) . Or is a citizen of
(foreign nation)

 

Page 3 of 5
Case 3:21-cv-30042-KAR Document 1 Filed 04/09/21 Page 4 of 6

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

Hl.

IV.

 

b. If the defendant is a corporation
The defendant, (name) , is incorporated under
the laws of the State of (name) , and has its

 

principal place of business in the State of (name)

 

Or is incorporated under the laws of (foreign nation) ;

 

and has its principal place of business in (name)

 

(if more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because (explain):

 

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

Negligent Tnhichon of Emotona| Distress
- Defame OV) of Character _ - See attached

 

 

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages.

-See adiached
|, 000, 000. °° One million dollars

Page 4 of 5
Case 3:21-cv-30042-KAR Document 1 Filed 04/09/21 Page 5 of 6

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

 

Vv. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney
I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be

served. Y understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: > »- 30-2 |

Signature of Plaintiff 2 we A, ‘Stoo,
Printed Name of Plaintiff -Zena=Skylopep

B. For Attorneys

Date of signing:

Signature of Attorney

 

Printed Name of Attorney

Bar Number

 

Name of Law Firm
Street Address
State and Zip Code

 

 

 

Telephone Number
E-mail Address

 

 

Page 5 of 5
Case 921-6 2G? ARON GOVER SHELF REFHOb TINS "©

SELECT CATEGORY THAT BEST DESCRIBES YOUR CASE

Invot icipatity * ERE fe Rem RP Real Property
AAI Contract Action involving Commonwealth, B01 Specific Performance of a Contract (A) C01 Land Taking (F
Municipality, MBTA, etc. {A) DO2 Reach and Apply (F) C02 Zoning Appeal, G.L. c. 40A (F
AB1 Tortious Action involving Commonwealth, DBO3 Injunction (F) C03 Dispute Conceming Title (F
Municipality, MBTA, etc. (A) DO4 Reform/ Cancel tnstrument (F) C04 Foreclosure of a Mortgage (x
AC1 Real Property Action involving D05 Equitable Reptevin (F) C05 Condominium Lien & Charges (x
Commonweaith, Municipality, MBTA etc. (A) D06 Contribution or indemnification (F) C99 Other Real Property Action (F
AD1 Equity Action involving Commonwealth, DO07 Imposition of a Trust (A)
Municipality, MBTA, etc. (A) 008 Minority Shareholder's Suit {A) i Civil A
AE1 Administrative Action involving CO9 Interference in Contractual Relationship (F)
Commonwealth, Municipality, MBTA,etc. (A) D10 Accounting {A) £18 Foreign Discovery Proceeding (x
D11 Enforcement of Restrictive Covenant {F) £97 Prisoner Habeas Corpus (X
CN Contract/Business Cases 012 Dissolution of a Partnership (F) E22 Lottery Assignment, G.L. c. 10, § 28 (x
013 Declaratory Judgment, G.L. c. 231A {A)
A01 Services, Labor, and Materials (F) D714 Dissotution of a Corporation (F) AB Abuse/Harassment Prevention
A02 Goods Sold and Delivered (F) Dg9 Other Equity Action (F)
A03 Commercial Paper (F) E15 Abuse Prevention Petition, G.L.c. 209A (Xx
A04 Employment Contract (F) PA Givil Actions Involving Incarcerated Party t E21 Protection from Harassment, G.L. c. 258E(x
AOS Consumer Revolving Credit-m.rc.P.a1  (F)
ADB Sale or Leace of Real Estate fF) __PAY Contact Aton invtuing an a
ma Ietopieader Dispute e PBI Tortious Action involving an E02 Appeal om Administrative Agency, e
BA1 Govemance, Conduct, Internal Incarcerated Party (A) E03 Certiorari Action, G.L. c. 249, § 4 (x
Affairs of Entities (A) PC1 Real Property Action involving an E05 Confirmation of Arbitration Awards (x
BA3 Liability of Shareholders, Directors Incarcerated Party (F) E06 Mass Antitrust Act, G.L. c. 93, § 9 (A
Officers, Partners, etc. "Aw PD1 Equity Action involving an E07 Mass Antitrust Act. G.L. c. 93, § 8 (xX
BB1 Shareholder Derivative (A) Incarcerated Party (F) E08 Appointment of a Receiver (x
BB? Securities Transactions (A) PE! ministrative Action involving an c E09 Construction Surety Bond, G.L. c. 149,
BC1 Mergers, Consolidations, Sales of ncarcerated Party (F) §§ 29, 290A (A
Assets, Issuance of Debt, Equity, etc. (A) £10 Summary Process Appeal - &
BD1 Intellectual roperty (A) IR Torts E11 Worker's Compensation (x
BD2 Soy information or Trade (A) BO3 Motor Vehicle Negligence - Personal eC au Rights Act ore a2, § 14H u
BG1 Financial Institutions/Funds (A) Injury/Property Damage (F) E24 Appeal from District Court
BH1 Violation of Antitrust or Trade B04 Other Negligence - Personal Commitment, G.L. c.123, § 9{b) rea
Regulation Laws (A) injury/Property Damage (F) E25 Pleural Registry (Asbestos cases)
' ‘ + B05 Products Liability (A) :
A99 Other ContraclBusiness Action - Specify (F) E94 Forfeiture, G.L. c. 265, § 56 (x
B06 Malpractice - Medical (A) E95 Forfeiture, G.L. c. 94C, § 47 (F
. ; ' eth Bog vialpraciice ° einer edical “ £99 Other Administrative Action (x
Choose this case type if ANY party is the rongful Death - Non-medica! (A) Z01 Medical Malpractice - Tribunal only,
Commonwealth, a municipality, the MBTA, or any B15 Defamation (A) GL. c. 231, § 60B (F
other governmental entity UNLESS your case is a B19 Asbestos (A) Z02 Appeal Bond Denial x
case type listed under Administrative Civil Actions B20 Personal Injury - Stip & Fall (F)
(AA). B21 Environmental (F) SO Sex Offender Review
B22 Employment Discrimination (F)
+ Choose this case type if ANY party is an BE1 Fraud, Business Torts, etc. (A) E12 SDP Commitment, G.L.c.123A.812 (x
incarcerated party, UNLESS your case is a case B99 Other Tortious Action (F) E14 SDP Petition C. L ©. 123A, § aby G
type listed under Administrative Civil Actions (AA) ‘ ,
or is a Prisoner Habeas Corpus case (£97). RP Summary Process (Real Property) RC Restricted Civil Actions
$01 Summary Process - Residential (%) E19 Sex Offender Reci
_ egistry, G.L. c. 6, § 178M (x
S02 Summary Process - Commercialf £27 Minor Seeking Consent, G.L. ¢.112, § 1280
Non-residential (F)

TRANSFER YOUR SELECTION TO THE FACE SHEET

EXAMPLE:

CODE NO. TYPE OF ACTION (specify) TRACK HAS A JURY CLAIM BEEN MADE?
YES [[] No

BO3 Motor Vehicle Negligence-Personal Injury Fs.

STATEMENT OF DAMAGES PURSUANT TO GL. c. 212, § 3A

DUTY OF THE PLAINTIFF - The plaintiff shall set forth, on the face of the civil action cover sheet (or attach additional sheets as necessai
statement specifying the facts on which the plaintiff relies to determine money damages. A copy of such civil action cover sheet, including
statement as to the damages, shall be served with the complaint. A clerk-magistrate shall not accept for filing a complaint, except as
otherwise provided by law, unless it is accompanied by such a statement signed by the attorney or self-represented litigant.

DUTY OF THE DEFENDANT - If the defendant believes that the statement of damages filed by the plaintiff is inadequate, the defendant r
file with his/her answer a statement specifying the potential damages which may result if the plaintiff prevails.
